Citation Nr: 9931114
Decision Date: 08/25/99	Archive Date: 11/08/99

DOCKET NO. 95-05 921               DATE AUG 25, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUES

1. Entitlement to service connection for chest pain/a heart
disorder.

2. Entitlement to service connection for back pain/a back disorder.

3. Entitlement to service connection for a lazy eye/a right eye
disorder.

4. Entitlement to service connection for headaches/a head disorder.

5. Entitlement to service connection for residuals of a right ankle
injury.

6. Entitlement to service connection for tinea pedis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew E. Betoumey, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1994 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma,
which denied the veteran's claims for service connection for the
six issues listed above. The veteran filed a timely appeal to these
adverse determinations.

The Board notes that although the veteran had requested a Travel
Board Hearing, said request was withdrawn pursuant to a statement
received by VA in February 1995. See 38 C.F.R. 19.75 (1998). The
veteran's claims are now properly before the Board for appellate
review.

FINDINGS OF FACT

1. The veteran has not presented competent evidence that he
currently suffers from chest pain/a heart disorder for which
service connection is available.

2. The veteran has not presented competent evidence that his
current back disorder is related to his active duty service.

- 2 -

3. The veteran currently suffers from exotropia of the right eye
which had its onset in service.

4. The veteran has not presented competent evidence that he
currently suffers from a headache/head disorder.

5. The veteran has not presented competent evidence that he
currently suffers from any residuals of a right ankle injury.

6. The veteran has not presented competent evidence that his
current tinea pedis is related to his active duty service.

CONCLUSIONS OF LAW

1. The veteran's claim for service connection for chest pain/a
heart disorder is not well grounded. 38 U.S.C.A. 5107(a) (West
1991).

2. The veteran's claim for service connection for back pain/a back
disorder is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

3. Resolving reasonable doubt in the veteran's favor, exotropia of
the right eye was incurred in service. 38 U.S.C.A. 1131, 5107 (West
1991); 38 C.F.R. 3.102, 3.303 (1998).

4. The veteran's claim for service connection for headaches/a head
disorder is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

5. The veteran's claim for service connection for residuals of a
right ankle injury is not well grounded. 38 U.S.C.A. 5107(a) (West
1991).

6. The veteran's claim for service connection for tinea pedis is
not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed disability,
the facts, as shown by the evidence, must demonstrate that a
particular injury or disease resulting in a current disability was
incurred in or aggravated coincident with service in the Armed
Forces. 38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303(a)(1998).

However, the first step in this analysis is to determine whether
the veteran has presented a well-grounded claim for service
connection. In this regard, the veteran bears the burden of
submitting sufficient evidence to justify a belief by a fair and
impartial individual that the claim is well grounded. 38 U.S.C.A.
5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995). Simply
stated, a well-grounded claim must be plausible or capable of
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).
Where the determinative issue involves medical etiology or a
medical diagnosis, competent medical evidence that a claim is
"plausible" or "possible" is required for the claim to be well
grounded. See Epps v. Gober, 126 F.3 d 1464 (Fed. Cir. 1997); Heuer
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit, 5 Vet. App. 91
(1993). This burden may not be met merely by presenting lay
testimony, because lay persons are not competent to offer medical
opinions. See Epps, supra; Grottveit, supra; Espiritu v. Derwinski,
2 Vet. App. 492, 494 (1992). Service connection generally requires:
(1) medical evidence of a current disability; (2) medical or, in
certain circumstances, lay evidence of inservice incurrence or
aggravation of a disease or injury; and (3) medical evidence of a
nexus between the claimed inservice disease or injury and the
present disease or injury. See Epps, supra; Caluza v. Brown, 7 Vet.
App. 498 (1995); see also Heuer, supra and Grottveit, both supra;
Savage v. Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under the
provisions of 38 C.F.R. 3.303(b) when the evidence, regardless of
its date, shows that a veteran had a chronic condition in service
or during an applicable presumption period and still has such a
condition. Such evidence must be medical unless it relates to a
condition as to which, under the case law of the United States
Court of Appeals for Veterans Claims (known as the United States
Court of Veterans Appeals prior to

4 - 

March 1. 1999) (Court), lay observation is competent. If the
chronicity provision is not applicable, a claim may still be well
grounded on the basis of 3.303(b) if the condition observed during
service or any applicable presumption period still exists,
continuity of symptomatology is demonstrated thereafter, and
competent evidence relates the present condition to that
symptomatology. Savage, 10 Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there- is no
duty to assist the claimant in developing the facts pertinent to
the claim, and the claim must fail. Gregory v. Brown, 8 Vet. App.
563, 568 (1996) (en banc); Slater v. Brown, 9 Vet. App. 240, 243
(1996); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit,
supra.

1. Entitlement to service connection for chest pain/a heart
disorder

A review of the veteran's service medical records reveals multiple
complaints of chest pain. In March 1976, the veteran was diagnosed
with borderline cardiomegaly, following an electrocardiogram (EKG).
In August 1976 and January 1977, the veteran complained of chest
pain, as well as several other symptoms. In both cases, the
veteran's chest was found to be clear, and a relevant diagnosis was
not rendered. In March 1977, the veteran complained of left
anterior chest pains which were unrelated to any activity, fever,
nausea, vomiting, eating, etc. The pain was said to be short-lived.
Following an EKG and chest x-rays, which showed mild pectus
excavatum, with normal lungs and heart, the examiner diagnosed
chest pain of unknown etiology. In February 1979, the veteran
stated that a recent EKG and chest x-rays had shown "something
wrong," and thus the veteran was sent to a cardiologist for
evaluation of these results. The examiner stated that chest x-rays
showed a pectus excavatum deformity, and the EKG showed no changes
since the time of the previous EKG in March 1977. The examiner
diagnosed chest wall pain. The veteran's July 1979 separation
examination noted his chest and heart to both be normal.

Relevant post-service evidence includes treatment records dated
from December 1981 to June 1991 from Prime Health, a private health
care facility. These records

5 -

indicate that in June 1989, the veteran was seen for a very vague
complaint of some right sided upper abdominal pain. X-rays taken at
that time showed an enlarged cardiac silhouette. A follow-up
examination in July 1989 resulted in a diagnosis of question of
cardiomegaly. The veteran was scheduled for an EKG and exercise
stress test. Results of the exercise stress test were negative.
Results of the EKG for evaluation of cardiomegaly were "entirely
normal." At the time of a subsequent examination in June 199 1, the
veteran was noted to have an ectomorphic body structure and a
Marfan's appearance with a pectus excavatum. Cardiac examination
was benign.

The veteran underwent 2 VA x-rays in February 1995. Results of the
first of these x-rays showed that the anterior-posterior diameter
of the chest was decreased, which possibly contributed to the
increase in the transverse diameter of the heart. The examiner
diagnosed an increase in the transverse diameter of the heart,
probably caused by a congenitally small chest in its anterior-
posterior diameter.

The second of these x-rays showed a significant pectus deformity.
The examiner assessed that the veteran's "big heart, in greater
part, is due to pectus."

In April 1995, the veteran testified at a hearing before an RO
hearing officer. At that time, he stated that he was treated for
complaints of chest pain while in service, although no one ever
diagnosed a problem or told him what caused his pain. He stated
that he had suffered from the same chest pain ever since service.
He asserted that he saw a private physician named Dr. Smith in late
1979, shortly after discharge, but that he did not say what caused
his chest pain either. He noted that Dr. Smith was deceased and his
medical records were no longer available.

Also of record is an undated VA medical record, received by the RO
in February 1997, which indicated that the veteran complained of
right-sided chest pain. The veteran stated that this pain came on
suddenly, was sharp in nature, and had some associated loss of use
of the right arm and the right leg. There was no shortness of
breath, nausea or vomiting, fever, loss of consciousness, blackout,
or cough. The veteran had no recent history of trauma. No diagnosis
was rendered.

- 6 -

A review of this evidence reveals that while the veteran was seen
on several occasions in service for complaints of chest pain, no
etiology of this pain was ever diagnosed. Repeated x-rays and EKGs
of the veteran's chest showed his heart to be normal, and showed a
pectus excavatum deformity. Post-service evidence does show that
the veteran was diagnosed with cardiomegaly/an enlarged heart on
several occasions. However, results of EKGs and exercise stress
tests were again normal. The only opinions regarding the etiology
of this cardiomegaly were made in February 1995, following two VA
chest x-rays. In both instances, the cardiomegaly was stated to be
due to the veteran's congenitally small chest/pectus excavatum
deformity. In this regard, the Board notes that congenital or
developmental defects are not considered by VA to be diseases or
injuries in the meaning of applicable legislation for disability
compensation purposes. 38 C.F.R. 3.303(c), 4.9 (1998). Therefore,
a congenitally small chest/pectus excavatum deformity may not be
considered a disability for VA compensation purposes.

Further, the Board finds that the evidence of record does not
establish the presence of a chronic chest or heart disorder in
service or within the applicable presumptive period such that could
serve to well ground the veteran's claim under 38 C.F.R. 3.303(b).
Moreover, even assuming that the veteran is competent through his
statements, including his hearing testimony, to provide evidence of
continuity of symptomatology with respect to chest pain since
service, medical expertise is still required to provide a current
diagnosis of a chronic chest/heart disorder which is related
etiologically to his post-service symptoms. See Savage, supra.

Thus, in the absence of evidence that the veteran currently suffers
from a heart or chest disability for which service connection may
be granted and which is related to service, it is the decision of
the Board that the veteran has failed to meet his initial burden of
submitting evidence of a well-grounded claim for entitlement to
service connection for chest pain/a heart disorder, and the claim
must be denied on that basis.

7 -

II. Entitlement to service connection for back pain/a back disorder

A review of the veteran's service medical records reveals that in
January 1977, the veteran complained of back pain, as well as other
symptoms. Examination found that the back pain was no longer
present. A relevant diagnosis was not rendered. In July 1978, the
veteran presented with complaints of back problems since "many
months ago," which had become worse that morning. He denied any
history of back trauma. X-rays taken at that time were within
normal limits. The examiner diagnosed a back sprain. The veteran's
July 1979 discharge examination listed his spine as normal.

Relevant post-service evidence includes treatment records dated
from April to September 1994 from Richard L. Pentecost, M.D., a
physician at the Orthopedic Clinic of Muskogee, Inc., a private
health care facility. An evaluation in April 1994 indicates that in
February 1994, while working for Jess Dunn Correctional Center, the
veteran was at work filing papers in a cramped area when he fell
backwards while trying to sit down, hitting his lower back on a
desk. A month later while lifting files at work, the veteran
aggravated his back and was given prescription drugs. At the time
of the April 1994 examination, he complained of low back pain and
stiffness. The examiner diagnosed an acute lumbar strain injury
secondary to work injury.

Also relevant are VA outpatient treatment notes dated from February
to April 1995. These notes indicate that in February 1995, the
veteran complained of low back pain for many years with radiation
to the left leg secondary to a back injury. He stated that he had
had back pain in 1977, and had again injured his back in 1993. The
examiner diagnosed multiple complaints of pain of musculoskeletal
origin. In April 1995, the veteran again complained of continuing
neck and low back pain which had lasted many years. The examiner
diagnosed musculoskeletal pain.

Also of record is a memorandum from Dr. Pentecost dated in February
1995. This letter indicated that Dr. Pentecost had recently
reviewed the results of a magnetic resonance imaging (MRI) of the
veteran's back, which revealed some protrusion of

8 -

disc material at the L5-S1 level and bulging at L4-L5. This
physician recommended cortisone injections for pain relief.

At the time of the veteran's April 1995 RO hearing, the veteran
stated that he injured his back in service when a locker fell on
him. He stated that he was treated with Tylenol and bed rest, and
that his back had been painful ever since that time. He noted that
he worked for the Jackson County Department of Corrections from
December 1980 to March 1992, but denied receiving any injuries to
his back during this period of employment.

In May 1995, the veteran underwent a VA x-ray of the cervical
spine. Results of this study showed evidence of mild, old
compression deformity of the vertebral bodies of C5 and C6, with an
early degenerative spur formation at C4-C6.

A review of this evidence reveals that while the veteran did
complain of back pain on several occasions in service, the only
diagnosis of a back problem was a July 1978 diagnosis of a back
sprain. However, x-rays of the spine were normal, and his back was
evaluated as normal on discharge a year later. The first post-
service evidence of treatment for back pain is in April 1994, some
15 years later, following an at-work back injury in February 1994.
An MRI in February 1995 showed disc problems as L5-S1 and L4-L5.
However, the examiner did not relate these abnormalities to the
veteran's military service.

Thus, there is nothing in the claims file, other than the veteran's
own contentions, which would tend to establish that his current
back problems are related to his active military service, to
specifically include an injury incurred when a locker fell on him.
The Board does not doubt the sincerity of the veteran's belief in
this claimed causal connection. However, the Board notes that the
veteran's service medical records do not show evidence of the
claimed injury. On the contrary, at the time of the veteran's
treatment in July 1978 he specifically denied any history of trauma
to the back.

9 -

Furthermore, as the veteran is not a medical expert, he is not
qualified to express an opinion regarding any medical causation of
his current back disorder. As it is the province of trained health
care professionals to enter conclusions which require medical
expertise, such as opinions as to diagnosis and causation, Jones v.
Brown, 7 Vet.App. 134, 137 (1994), the veteran's lay opinions
cannot be accepted as competent evidence to the extent that they
purport to establish such medical causation. See Espiritu v.
Derwinski, 2 Vet.App. 492, 494-5 (1992). See also Heuer v. Brown,
7 Vet.App. 379, 384 (1995), citing Grottveit, in which the Court
held that an appellant does not meet his or her burden of
presenting evidence of a well-grounded claim where the
determinative issue involves medical causation and the appellant
presents only lay testimony by persons not competent to offer
medical opinions. Thus, the Board finds that the veteran's
contention that his current back problems are related to an injury
allegedly incurred while in the military cannot be accepted as
competent evidence.

Further, the Board finds that the evidence of record does not
establish the presence of a chronic back disorder that could serve
to well ground the veteran's claim under 38 C.F.R. 3.303(b).
Moreover, even assuming that the veteran is competent through such
statements to provide evidence of continuity of symptomatology with
respect to back pain since service, medical expertise is still
required to provide a current diagnosis of a chronic back disorder
which is related etiologically to his post-service symptoms. See
Savage, supra.

Therefore, given the lack of competent evidence that his claim is
plausible, the Board determines that the veteran has not met his
initial burden of submitting evidence sufficient to establish that
his claim for service connection for back pain/a back disorder is
well grounded, and the claim must be denied on that basis.

III. Entitlement to service connection for a lazy eye/a right eye
disorder

A review of the veteran's service medical records reveals that he
was seen in March 1977 for complaints of blurred vision. He stated
that he had had such problems in the past, although the examiner
noted that there was no history of such in the

- 10-

records. Examination findings were negative. The examiner diagnosed
possible sinus congestion. A treatment note dated in February 1979
noted that the veteran complained of blurred vision and pain in his
left eye. No examination was performed at that time. In March 1979,
the veteran was seen for complaints of problems with his right eye
for the previous 2 to 3 days. The examiner's impression was a lazy
eye, right side. At the time of an ophthalmology consultation a few
days later, the examiner noted that the veteran had been referred
from optometry with exotropia. The veteran's only complaint was of
eye strain on the night. The examiner found no evidence of blurred
vision at a distance. The examiner stated that the veteran's new
eyeglass prescription had not relieved his vision problem.
Examination revealed no significant findings, except for droopy
eyelids bilaterally. The examiner diagnosed intermittent exotropia,
and ptosis, both eyes. The veteran's July 1979 separation
examination noted that his eyes were normal.

Relevant post-service evidence includes a VA outpatient treatment
note dated in February 1995, at which time the veteran complained
of eye problems including seeing black spots. The examiner noted
that he squinted with his right eye, but no relevant diagnosis was
rendered.

Also of record is an examination report dated in November 1993 from
Dr. Lin Moore. At that time, the veteran complained that he saw
little dark spots and thought he was going blind. He stated that
his distant vision was blurry. Results of ophthalmoscopy and
biomicroscopy testing were normal in all categories. The examiner
prescribed eyeglasses. A diagnosis of alternating exotropia was
rendered.

At the time of the veteran's April 1995 RO hearing, the veteran
stated that he had suffered from blurred vision in the right eye
ever since service. He acknowledged that he wore glasses prior to
entering service, but asserted that his vision became worse in
service. He stated that no doctor had ever told him that his night
eye problems were aggravated by his military service. He also
stated that he had never been diagnosed with any right eye problems
other than a lazy eye. 

Initially, the Board notes that, to the extent that the veteran is
attempting to establish service connection for myopia, the law
concerning awards of service connection for congenital and
developmental defects is dispositive in this case. In this regard,
38 C.F.R. 3.3 03 (c) (1998) provides that a refractive error of the
eye is not a disease or injury within the meaning of applicable
legislation governing the award of compensation benefits. As such,
regardless of the character or the quality of any evidence which
the veteran could submit, a strictly developmental or refractive
error, such as myopia, cannot be recognized as a disability under
the terms of the VA's Schedule for Rating Disabilities and must be
denied as a matter of law. See Sabonis v. Brown, 6 Vet. App.
426,430 (1994).

However, the Board notes that the veteran was also diagnosed with
intermittent exotropia by an ophthalmologist in service, and has
recently been diagnosed with alternating exotropia. The Board also
notes that the veteran has provided credible testimony that he had
suffered from vision problems in the right eye ever since service.
He also stated that he did not have such right eye problems before
service, and, indeed, his service entrance examination did not note
any right eye problems. Thus, the Board finds that the evidence
raises at least a reasonable doubt that the veteran's current right
eye exotropia was incurred in service. Resolving all such
reasonable doubt in the veteran's favor, as we must, (see 38
U.S.C.A. 5107(b) (West 1991)); 38 C.F.R. 3.102 (1997)), the Board
determines that service connection is warranted for a exotropia of
the right eye.

IV. Entitlement to service connection for headaches/a head disorder

A review of the veteran's service medical records reveals that the
veteran complained of headaches in January 1977. No relevant
diagnosis was rendered at that time. He again complained of
headaches in February 1977. Examination at that time was normal. In
March 1977, the veteran again complained of headaches, which were
attributed to possible sinus congestion. The veteran was again seen
for complaints of headaches in May 1978. At that time, the veteran
attributed the headaches to his history of eye problems. The
examiner's assessment is illegible.

- 12 -

The veteran's July 1979 separation examination did not note any
problems with headaches.

Relevant post-service evidence includes treatment records dated in
June and September 1990 from Prime Health. These records indicate
that in June 1990, the veteran was treated following an incident in
which he was thrown on his head during a self-defense drill. In
September 1990, the veteran was treated for head injury with
contusion following a bar fight. However, the veteran did not
complain of headaches following either incident.

Also relevant is a VA outpatient treatment note dated in April
1995. At that time, the veteran reported of, among other things,
continued headaches. However, no relevant findings or diagnoses
were rendered.

At the time of the veteran's April 1995 RO hearing, he stated that
he began experiencing headaches in service in 1977. He stated that
these headaches would just come on suddenly, and consisted of a
throbbing pain, causing dizziness. He stated that he still had the
same type of headaches 4 or 5 times per month, which he treated
with Motrin and aspirin. He reported that he was first treated for
headaches after service at Prime Health sometime after December
1980, when he started working for the Jackson County Department of
Corrections.

A review of all the medical evidence of record in this claim,
including the veteran's service and post-service medical records,
fails to indicate that the veteran has ever been diagnosed with a
headache disorder. To the extent that the veteran's complaints of
headaches have been attributed by examiners, they were found to
simply be symptoms of other problems, such as sinus congestion or
eye strain. As a well-grounded claim requires medical evidence of
a current disability, the veteran's claim for service connection
for headaches/a head disorder must be denied as not well grounded.
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

- 13 -

V. Entitlement to service connection for residuals of a right ankle
injury

A review of the veteran's service medical records reveals that in
December 1978, the veteran suffered an inversion injury to the
right ankle when he fell down a flight of stairs. Examination
revealed possible ligament damage, but x-rays were negative for any
evidence of a fracture. The veteran re-injured his right ankle in
March 1979. X-rays at that time were also negative. The examiner
diagnosed "doubt new injury or fracture - probably re-sprained
ankle." In June 1979, the veteran complained of right foot pain.
Examination revealed no swelling or discoloration, and range of
motion was good. The examiner diagnosed right foot pain. The
veteran's July 1979 separation examination noted that his feet and
lower extremities were normal.

Relevant post-service evidence includes the veteran's April 1995 RO
hearing testimony. At that time, the veteran stated that he twisted
his right ankle in service when he fell down some steps. He stated
that x-rays at the time indicated that there was no fracture, but
that he had to keep the ankle under wraps for 1 1/2 months. He
stated that his ankle still buckled on him sometimes while walking.
He stated that he had not been treated for this problem since
service, and that he had never been given a diagnosis of a right
ankle problem since service.

A review of all the evidence reveals that while the veteran did
incur a right ankle sprain in service, there is no medical evidence
which shows that he currently suffers from any identifiable
residuals of this injury, some 20 years earlier. As a well-
grounded claim requires medical evidence of a current disability,
the veteran's claim for service connection for residuals of a right
ankle injury must also be denied as not well grounded. See
Rabideau, 2 Vet. App. at 144.

VI. Entitlement to service connection for tinea pedis

A review of the veteran's service medical records reveals several
complaints of foot pain and a rash between the toes of both feet.
in March 1977, the veteran received diagnoses of tinea pedis and
possible fasciitis. The veteran again complained of the

14 -

same problems in August 1977, although no diagnoses were rendered
at that time. The veteran's feet and skin were found to be normal
at the time of his July 1979 separation examination.

Relevant post-service evidence includes diagnoses of tinea pedis in
VA outpatient treatment notes dated in February and April 1995, as
well as an undated VA dermatology note which indicates that the
veteran was seen for a rash between the toes diagnosed as a
possible fungal infection.

At the time of his April 1995 RO hearing, the veteran stated that
he contracted a skin disorder on his feet in the jungles of Panama.
He said he was given a cream ointment in service which helped
temporarily, but that the skin problem kept coming back both later
in service and after service.

A review of this evidence reveals that while the veteran was
treated for tinea pedis on several occasions in 1977, it appears
that this disorder resolved in service, with no skin problems
recorded in the final two years of the veteran's military service
or observed at the time of the veteran's separation examination.
While the evidence does indicate a recent diagnosis of tinea pedis
in 1995, there is no competent medical evidence which links this
disorder to the two instances of tinea pedis in service, some 18
years earlier.

Indeed, the only evidence which purports to link the veteran's
current tinea pedis to service is his own contentions, made both in
correspondence sent to VA and during the course of his April 1995
hearing, to the effect that his current tinea pedis is related to
his service in the jungles of Panama. Once again, the Board does
not doubt the sincerity of the veteran's belief in this claimed
causal connection, but as the veteran is not a medical expert, he
is not qualified to express an opinion regarding any medical
causation of his skin disorder. See Espiritu v. Derwinski, 2
Vet.App. at 494-5. Thus, the Board finds that the veteran's
contention that his current tinea pedis is related to his military
service cannot be accepted as competent evidence.

- 15 -

Further, the Board finds that the evidence of record does not
establish the presence of a chronic skin disorder in service or
within the applicable presumptive period such that could serve to
well ground the veteran's claim under 38 C.F.R. 3.303(b). Moreover,
even assuming that the veteran is competent through such statements
to provide evidence of continuity of symptomatology with respect to
skin problems since service, medical expertise is still required to
provide a current diagnosis of a chronic tinea pedis disorder which
is related etiologically to his post-service symptoms. See Savage,
supra. Since such evidence is absent from the record, the Board
must conclude that the veteran has not submitted evidence
sufficient to well ground his claim of entitlement to service
connection for a tinea pedis.

VII. Conclusion

Accordingly, it is the decision of the Board that the veteran has
failed to meet his initial burden of submitting evidence of well-
grounded claims for entitlement to service connection for chest
pain/a heart disorder, back pain/a back disorder, headaches/a head
disorder, residuals of a right ankle injury, and tinea pedis, and
the claims must be denied on that basis. As the duty to assist is
not triggered here by the submission of well-grounded claims, the
Board finds that VA has no obligation to further develop the
veteran's claims, including requesting further medical examinations
or opinions. See Epps, supra; Grivois v. Brown, 5 Vet. App. 136,140
(1994).

In reaching this determination, the Board recognizes that these
issues are being disposed of in a manner that differs from that
employed by the RO. The RO denied the veteran's claims on the
merits, while the Board has concluded that the claims are not well
grounded. The Board has therefore considered whether the veteran
has been given adequate notice to respond, and if not, whether he
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 384, 394
(1993). Since the Court has held that "when an RO does not
specifically address the question whether a claim is well grounded
but rather, as here, proceeds to adjudication on the merits, there
is no prejudice to the veteran solely from the omission of the
well-grounded-claim

- 16 -

analysis," the Board finds no prejudice to the veteran in this
case. Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes that it
has not been made aware of any outstanding evidence which could
serve to well ground his claims for service connection for chest
pain/a heart disorder, back pain/a back disorder, headaches/a back
disorder, residuals of a right ankle injury, and tinea pedis.
Although the veteran testified during his hearing that he had been
treated at Total Health after service, he was informed at the time
of this hearing that he would need to either submit these records
or provide VA with authorization to procure them, with approximate
dates of treatment. To date, these records have not been submitted,
and authorization for VA to attempt to procure them has not been
provided. The Board observes that the RO has requested and received
the treatment records from all other sources described by the
veteran during his hearing. Accordingly, there is no further duty
on the part of VA to inform the veteran of the evidence necessary
to complete his application for these benefits. 38 U.S.C.A. 5103
(West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir.
1997).

ORDER

Evidence of a well-grounded claim having not been submitted,
service connection for chest pain/a heart disorder is denied.

Evidence of a well-grounded claim having not been submitted,
service connection for back pain/a back disorder is denied.

Service connection for exotropia of the right eye is granted.

Evidence of a well-grounded claim having not been submitted,
service connection for headaches/a head disorder is denied.

- 17 -

Evidence of a well-grounded claim having not been submitted,
service connection for residuals of a right ankle injury is denied.

Evidence of a well-grounded claim having not been submitted,
service connection for tinea pedis is denied.

WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

18 -



